Citation Nr: 1229387	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-49 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus as secondary to prednisone.       

2.  Entitlement to a rating in excess of 30 percent from August 20, 2008 to December 17, 2009, and a rating in excess of 50 percent on and after December 18, 2009, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 

INTRODUCTION

The Veteran had active service from June 1965 to August 1967.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey, wherein the RO determined that new and material evidence had not been submitted to reopen the claim for service connection for diabetes mellitus as secondary to prednisone, and also denied a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  The Veteran subsequently filed a timely appeal with respect to both claims.    

By an August 2011 rating action, the RO increased the disability rating for the Veteran's service-connected PTSD from 30 to 50 percent disabling, effective from December 18, 2009, the supposed date of the Veteran's claim for an increased rating.  See 38 C.F.R. § 3.400 (2011).  However, as explained further below, the actual date of the Veteran's claim for an increased rating for his service-connected PTSD was August 20, 2008.  Thus, the Board has characterized the issue on appeal as stated on the first page of this decision.  See Hart v. Mayfield, 21 Vet. App. 505, 509-10 (2007).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  In a September 2006 rating action, the RO denied the Veteran's claim for service connection for diabetes mellitus secondary to prednisone.  The Veteran was provided notice of the decision and his appellate rights but he did not file a notice of disagreement.     


2.  In August 2008, the Veteran filed an application to reopen his claim for service connection for diabetes mellitus.  

3.  The evidence received since the September 2006 decision, when considered by itself or in the context of the entire record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus secondary to prednisone, and it does not raise a reasonable possibility of substantiating the claim.  

4.  During the entire course of the appeal, the Veteran's PTSD has been manifested by symptoms that include, for example only, irritability, nightmares, difficulty sleeping, intrusive memories, depression, anxiety, flashbacks, hypervigilance, hyperstartle response, social isolation, and restricted affect; his PTSD has not been productive of occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The September 2006 rating action, in which the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus secondary to prednisone, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.1103 (2011).         

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for diabetes mellitus secondary to prednisone.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).            

3.  Between August 20, 2008 and December 17, 2009, the criteria for an evaluation of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).            


4.  Beginning December 18, 2009, the criteria for an evaluation in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).          


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as diabetes mellitus, will be presumed to have been incurred in service if it had become manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).           

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  
38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).

Diabetes mellitus is one of the diseases that is presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).

A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27,630 -27,641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2, 1999).

Even if the claimed disability is not on the list of diseases subject to presumptive service connection due to exposure to an herbicide agent, service connection may be established by proof that the claimed disability was actually caused by exposure to an herbicide agent during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Analysis

The Veteran's original claim for service connection for diabetes mellitus was initially denied by the RO in a September 2006 rating action.  At that time, the RO recognized that the Veteran had served in Vietnam from June 6, 1966 to June 5, 1967.  Because he had active service in Vietnam during the Vietnam War, he was presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116(f).  In addition, the RO also recognized that the Veteran had a current diagnosis of diabetes mellitus and that such was among the disorders that were presumed to be associated with exposure to herbicides.  However, the evidence of record showed that the Veteran's diabetes mellitus was specifically due to prednisone (steroid) usage, and not to his in-service herbicide exposure.  The RO also noted that there was no evidence of record showing that the Veteran's diabetes mellitus was incurred in or caused by his period of active service or manifested to a compensable degree within one year of his discharge.  Thus, the RO denied service connection for diabetes mellitus secondary to prednisone, finding that the presumption had been rebutted.  

The Veteran was provided notice of the decision and his appellate rights but did not file a notice of disagreement.  Therefore, the September 2006 rating action became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).  

Nevertheless, a claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the September 2006 rating action was the last final disallowance, the Board must review all of the evidence submitted since the September 2006 action to determine whether the Veteran's claim for service connection for diabetes mellitus secondary to prednisone should be reopened and re- adjudicated on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996).

The law provides that if new and material evidence has been presented or secured with respect to matters which have been finally disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The evidence of record at the time of the September 2006 rating action consisted of the Veteran's service treatment records, private treatment records from the Greenville Hospital, dated from April to May 2001, private treatment records from Passaic General Hospital, dated in August 2001, private treatment records from Beth Israel Medical Center, dated from January to June 2002, VA Medical Center (VAMC) outpatient treatment records, dated from February 2005 to May 2006, and July and August 2006 VA examination reports.  

The Veteran's service treatment records are negative for any complaints or findings of diabetes mellitus.  The records show that in July 1967, the Veteran underwent a separation examination.  At that time, his endocrine system was clinically evaluated as "normal."  

The treatment records from the aforementioned private institutions, dated from April 2001 to June 2002, are negative for any complaints or findings of diabetes mellitus.  

VAMC outpatient treatment records, dated from February 2005 to May 2006, show that in March and September 2005, it was noted that the Veteran had diabetes mellitus secondary to prednisone usage.  

In July 2006, the Veteran underwent a VA examination.  At that time, he stated that he was diagnosed with diabetes mellitus type II in 2003.  Following the physical examination, the diagnosis was diabetes mellitus, type II.  

A VA examination was conducted in August 2006.  At that time, the examiner stated that the Veteran had experienced diabetes mellitus since 1998.  

Evidence received subsequent to the unappealed September 2006 rating action consists of records from the Social Security Administration (SSA), which include a Disability Determination and Transmittal Report, dated in September 1998, VAMC outpatient treatment records, dated from February 2005 to May 2011, a VA examination report, dated in May 2010, and a private medical statement from M.A., M.D., dated in June 2010.    

The VAMC outpatient treatment records reflect that in August 2008, it was noted that in regard to the Veteran's medical problems, he had diabetes mellitus which was associated with prednisone usage.  

In November 2008, the RO received records from the SSA, which included a Disability Determination and Transmittal Report, dated in September 1998.  The SSA Disability Determination and Transmittal Report shows that the Veteran was awarded Social Security disability benefits for heart failure (primary diagnosis).  

In May 2010, the Veteran underwent a VA examination.  At that time, he was diagnosed with diabetes mellitus type II.  

In a private medical statement, dated in June 2010, Dr. M.A. stated that the Veteran had diabetes mellitus since 2005.  

In the instant case, the Veteran contends that his currently diagnosed diabetes mellitus is due to his in-service herbicide exposure.  In this regard, the Board recognizes that diabetes mellitus is one of the diseases that is presumptively associated with herbicide exposure.  Thus, clearly, there is a link between diabetes mellitus and herbicide exposure.  However, according to the VAMC outpatient treatment records, the Veteran's diabetes mellitus is specifically due to prednisone (steroid) usage and not to his in-service herbicide exposure.  See 38 C.F.R. § 3.307(d).  Thus, to the extent that the Veteran maintains that his diabetes mellitus is related to his herbicide exposure and not to his prednisone usage, the Board notes that as a lay person, the Veteran has not been shown to possess the training or credentials needed to render a competent opinion as to medical causation in this case.  See Jandreau, supra (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish that his diabetes mellitus is due to his in-service herbicide exposure and not due to his prednisone usage.  Therefore, as a layperson, the Veteran is not competent to provide a medical opinion about the etiology or causation of the claimed disability, and his assertions cannot serve as a basis to reopen the claim for service connection for diabetes mellitus as secondary to prednisone.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Moreover, his contention that his diabetes mellitus is due to his in-service herbicide exposure rather than his prednisone usage is cumulative of his previous contentions at the time of his prior claim, and therefore, is not new.  Id.  

The Board observes that in regard to the evidence submitted subsequent to the September 2006 rating action, the SSA records, including the September 1998 Disability Determination and Transmittal Report, the VAMC outpatient treatment records, dated from June 2006 to May 2011, the May 2010 VA examination report, and the private medical statement from Dr. M.A., dated in June 2010, are all "new" in that they were not of record at the time of the September 2006 rating action.  However, the Board concludes that the aforementioned evidence is not "material" because it does not relate to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus as secondary to prednisone.  In this regard, the SSA records, including the September 1998 Disability Determination and Transmittal Report Rather, are not "material" because they are pertinent to unrelated disorders.  In addition, the remaining "new" evidence merely confirms that the Veteran continues to be diagnosed with diabetes mellitus, without offering any indication (e.g., competent opinion) that his diabetes mellitus is due to his in-service herbicide exposure and not to his prednisone usage.  

In fact, in the VAMC outpatient treatment records, it was once again reported that the Veteran's diabetes mellitus was associated with prednisone usage.          

In this case, the specified basis for the original September 2006 disallowance was that the evidence of record showed that the Veteran's diabetes mellitus was specifically due to prednisone usage, and not to his in-service herbicide exposure.  The RO also noted that there was no evidence of record showing that the Veteran's diabetes mellitus was incurred in or caused by his period of active service or manifested to a compensable degree within one year of his discharge.  The aforementioned evidence submitted subsequent to the September 2006 rating decision does not contradict this reasoning or provide evidence that supports the Veteran's claim.  Therefore, the aforementioned evidence is not material.  

The Board concludes that the evidence added to the record since the RO's September 2006 decision, either by itself or in the context of all the evidence, both old and new, is not new and material evidence within the meaning of the cited legal authority, sufficient to reopen the Veteran's claim for service connection for diabetes mellitus as secondary to prednisone.  

II. Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's service-connected PTSD is rated under Diagnostic Code (DC) 9411 and is evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130.  Under DC 9411, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

Under DC 9411, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.   

Under DC 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

In this case, the Board finds that between August 20, 2008 and December 17, 2009, a rating of 50 percent, but no more, for PTSD is warranted.  In addition, the Board finds that on and after December 18, 2009, a rating in excess of 50 percent for PTSD is not warranted.   

In July 2005, the Veteran filed a claim of entitlement to service connection for PTSD.  He noted that he participated in combat during service and later developed PTSD.  In this regard, the Board observes that the evidence of record reflects that the Veteran served in Vietnam from June 1966 to June 1967 and that he engaged in combat; he was awarded the Combat Medical Badge.  The Veteran's honorable service is not in dispute. 

In July 2006, the Veteran underwent a VA examination.  At that time, he stated that he had nightmares and bad dreams about his combat experience in Vietnam.  He also indicated that he was hypervigilant, had easy startle reflex, and was depressed and anxious.  According to the Veteran, he used to work in construction but stopped in 1998 due to cardiac problems.  He noted that he was married and had four children.  Following the mental status evaluation, the examiner diagnosed the Veteran with the following: (Axis I) PTSD, (Axis III) cardiac and prostate problems, and (Axis V) GAF score of 50.  

The examiner noted that the Veteran's psychiatric problems did not prevent him from obtaining employment.  According to the Veteran, if he did not have cardiac problems, he would be working.  

In a September 2006 rating action, the RO granted service connection for PTSD.  At that time, the RO assigned a 30 percent disability rating under Diagnostic Code 9411, effective from July 28, 2005, for the Veteran's service-connected PTSD.  

On August 20, 2008, the RO received the Veteran's claim for an increased rating for his PTSD.  

A VA examination was conducted in October 2008.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner noted that the Veteran stopped working in 1998 due to heart problems and subsequently underwent a heart transplant in 2004.  He had not worked at all since 1998 as a consequence of his cardiac condition.  The Veteran indicated that he continued to have vivid memories and flashbacks of his war experience.  He reported that he had difficulty falling asleep and problems with frequent wake-ups and bad dreams.  As a consequence, he no longer slept in the same room as his wife.  He continued to have a startle response, becoming extremely aroused at certain unexpected sounds and noises.  The Veteran remained hypervigilant, aware of his immediate perimeter, aware of exits and entrances and hyperaware of his immediate surroundings.  He avoided all triggers that would cause him to think about the war or would startle him.  According to the Veteran, he avoided anything on the news that was related to the military because it upset him and made him think of Vietnam.  The Veteran isolated himself and stated that he did not like to be around people.  He did not have much of a social network.  The Veteran described his relationship with his wife as adequate.  He also minimally responded with regard to his children and noted that he had contact with all of them.  The Veteran was unable to elaborate further.  Although he had 11 siblings, he did not really speak to any of them.  He remained fully independent with regard to activities of daily living, including driving, cooking, cleaning, dressing, grooming, and personal hygiene.     

Upon mental status evaluation, the Veteran was properly groomed.  Although he was alert, he was also severely restricted and blunted with regard to affect.  The Veteran's speech was extremely delayed and soft.  At times, he took a while to respond to the examiner's questions, often staring off into space or providing brief monosyllabic responses.  There was no evidence or history of perceptual impairment, as well as an absence of hallucinations and delusions.  Thought content was restricted but relevant to the examiner's questions.  There was an absence of either suicidal or homicidal ideation.  The Veteran was oriented to time, place, and person.  Memory, concentration, abstract reasoning, judgment, and impulse control were all intact.  The Veteran's insight appeared intact.  He did seek psychiatric assistance with regard to his PTSD symptomatology.       

Following the mental status evaluation, the examiner diagnosed the Veteran with the following: (Axis I) chronic PTSD of moderate to severe intensity, (Axis III) history of heart transplant, high blood pressure, high cholesterol, prostate cancer, and diabetes, (Axis IV) the Veteran's sleep problems, and (Axis V) GAF score of 50.  

The examiner stated that the Veteran's psychiatric symptoms did not prevent employability and that the Veteran did not work because of physical problems.  According to the examiner, the Veteran had been declared disabled by the SSA.  The examiner noted that the Veteran continued to have recurring and intrusive thoughts, and recurring and distressing dreams, reliving the event via vivid memories.  He also experienced distress as a consequence of exposure to cues that reminded him of his experiences.  The Veteran avoided thoughts, feelings and conversations associated with his experience.  He further avoided activities, places and people that aroused recollection.  The Veteran had significantly decreased interest in participation in formerly enjoyable activities, such as fishing.  He felt detached and estranged from others, and he had difficulty falling and staying asleep.  The Veteran experienced both hypervigilance and an exaggerated startle response.       

In February 2010, the RO received treatment records from the Vet Center, dated from December 2009 to January 2010.  The records show that in December 2009, the Veteran underwent a mental status evaluation.  At that time, he denied any suicidal or homicidal ideations.  He stated that he had feelings of hopelessness.  The examiner stated that the Veteran was oriented to person, place, and time.  There were no delusions or hallucinations.  The Veteran had sleep disturbance.  The diagnosis was PTSD.  

In May 2010, the Veteran underwent a VA examination.  At that time, the examiner stated that there were no changes in the Veteran's occupational history since his last VA examination in October 2008 and that he was still not working due to health problems.  According to the Veteran, he participated in outpatient psychological counseling and had individual sessions approximately every two weeks.  He denied currently taking psychotropic medication.  The Veteran reported that he had not experienced a significant change in his PTSD symptomatology since his last VA examination.  He continued to endorse nightmares, flashbacks, sleep issues, hypervigilance, and an exaggerated startle response.  The Veteran also endorsed emotional numbness, feeling detached from others, and being easily frustrated and irritable.  The Veteran's mood continued to be generally anxious.  He and his wife continued to sleep in separate bedrooms due to his sleep disturbance and nightmares.  He remained hypervigilant and hyperaware of his immediate perimeter, exits, and entrances.  The Veteran continued to avoid triggers that would remind him of his military combat service.  He stated that he continued to think frequently about the trauma he experienced in the military and recalled strong feelings of helplessness, fear, and horror.  The Veteran continued to self-isolate and had little interest in social or recreational activities.  However, he continued to enjoy what he characterized as good relationships with his wife, adult children, and several grandchildren.

Upon mental status evaluation, the Veteran's affect was noticeably blunted and restricted.  He seemed to walk slowly.  The Veteran was appropriately groomed and dressed.  He chose to wear sunglasses for the duration of the interview.  The Veteran's eye contact was poor.  He was alert and oriented to time, place, and person.  The Veteran's mood was irritable and dysthymic, and his speech rate and volume were low.  There was no evidence of perceptual disturbance.  The Veteran denied auditory or visual hallucination.  He also denied paranoid ideation.  The Veteran's insight, judgment, and impulse control during the interview appeared to be grossly intact.  His memory, concentration, and abstract reasoning appeared to be grossly intact.  There was no indication of suicidal or homicidal ideation, plan, or intent.  He denied any history of suicidal ideation.  Thought process was grossly organized and thought content was appropriate to the situation.  The Veteran continued to be fully independent with regards to activities of daily living.        

Following the mental status evaluation, the examiner diagnosed the Veteran with the following: (Axis I) chronic PTSD of moderate to severe intensity, (Axis III) history of heart transplant, high blood pressure, high cholesterol, prostate cancer, sleep problems, and diabetes, (Axis IV) psychosocial stressors, and (Axis V) GAF score of 50.  

The examiner noted that the Veteran continued to be unemployable as a consequence of his physical problems and not his psychiatric symptoms.  The examiner indicated that the Veteran's current functional impairments included nightmares, flashbacks, hypervigilance, sleep problems, social isolation, restricted affect, and significant symptoms of depression and anxiety.  According to the examiner, although the Veteran's current psychiatric symptoms did not appear to render him unemployable, his PTSD symptomatology constituted a significant problem with respect to occupational functioning.  

In an August 2011 rating action, the RO increased the disability rating for the Veteran's service-connected PTSD from 30 to 50 percent disabling, effective from December 18, 2009, the supposed date of the Veteran's claim for an increased rating.  See 38 C.F.R. § 3.400 (2011).  However, Board notes that the actual date of the Veteran's claim for an increased rating for his service-connected PTSD was August 20, 2008.  

Based on the Board's review of the record, given that it was clear that it was the RO's intent to award a disability rating of 50 percent for the Veteran's PTSD symptomatology for the entire appeal period (the RO, in the rating action of August 2011, cites to the effect date of the PTSD to 50 percent from "date of receipt of your claim") and also in consideration of the evidence which shows that the Veteran's PTSD symptomatology, described below, has been consistent throughout the appeal period, the Board finds that a 50 percent rating is warranted for the entire appeal period beginning on August 20, 2008, but no early.  There simply nothing in the records that would support a finding of 50 percent within one year of his claim for an increased rating.         

In regard to the question of whether a rating in excess of 50 percent is warranted at any time during the appeal period, the Board finds that the preponderance of the evidence is against the claim for a higher disability evaluation.  The Board notes that the Veteran's PTSD is manifested by symptoms that include, generally, irritability, nightmares, difficulty sleeping, intrusive memories, depression, anxiety, flashbacks, hypervigilance, hyperstartle response, social isolation, and restricted affect.  However, the Board finds that the Veteran does not have the symptomatology typical of a higher rating of 70 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.

As noted above, symptoms illustrative of a 70 percent rating with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood include suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  In this case, the Veteran's psychiatric symptoms have been relatively consistent and the current 50 percent rating takes into account significant social and occupational impairment.  The overall disability picture presented by the evidence more nearly approximates occupational and social impairment with reduced reliability and productivity within the meaning of the applicable rating criteria.  

In this regard, the evidence of record shows that the Veteran is able to maintain personal hygiene and other basic activities of daily living.  He has consistently denied any history of suicidal ideations.  The Veteran does not have problems with spatial disorientation and he does not experience obsessional rituals.  The Board recognizes that in the October 2008 VA examination, the Veteran's speech was extremely delayed and soft, and that in the March 2010 VA examination, the Veteran's speech rate and volume were low.  However, there is no evidence showing that his speech is intermittently illogical, obscure, or irrelevant.  The Veteran's insight, judgment, and impulse control have been shown to be grossly intact.  In addition, his memory, concentration, and abstract reasoning are also grossly intact.  Although he has flashbacks, nightmares, and, depression, his depression does not affect his ability to function independently, appropriately and effectively.  In both the October 2008 and May 2010 VA examination, the examiners noted that the Veteran was fully independent with regard to activities of daily living, providing some evidence against this claim.       

In regard to the Veteran's GAF score, he has consistently been assigned a GAF score of 50.  As defined in the DSM-IV, a GAF score of 41 and 50 reflects serious symptoms or any serious impairment in social, occupational, or school functioning.  In addition, in both VA examinations, dated in October 2008 and May 2010, the examiners characterized the Veteran's PTSD as moderate to severe.  

The Board also notes that although the Veteran is socially isolated and does not have a social network, he does have a good relationship with his wife, children, and grandchildren.  Thus, any problems with social isolation do not result in deficiencies in "most areas".  In addition, the evidence of record shows that the Veteran stopped working due to his physical problems, including heart problems, and not for psychiatric reasons.  Both examiners from the October 2008 and May 2010 VA examinations reported that the Veteran's psychiatric symptoms did not prevent employability.  

In sum, the Board finds that the 50 percent evaluation for PTSD is appropriate. Indeed, it is the criteria for the 50 percent rating that specifically refer to the disturbances akin to those experienced by the Veteran, to include problems with motivation and mood, and difficulty in establishing and maintaining effective relationships, and the criteria for a 70 percent rating refer to manifestations beyond what the Veteran has experienced.  Consequently, the Board finds that his symptoms are best represented by the criteria for a 50 percent rating throughout the pendency of his claim.  38 C.F.R. § 4.130, Diagnostic Code 9411.  As such, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent at any time during the appeal period.  This determination represents only a partial grant.  38 C.F.R. §§ 4.3, 4.7.  

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that the 50 percent schedular evaluation assigned for the Veteran's PTSD reasonably describes his overall disability level and symptomatology.  Quite simply, the Veteran does not demonstrate any aspects of his PTSD not already contemplated by the schedular criteria.  Again, it is important for the Veteran to understand that the Board is not disputing the fact that he has PTSD, or that such causes him problems, as without some problems associated with his PTSD there would be no basis for the 50 percent evaluation (indicating a significant disability), let alone a higher evaluation.  As such, there is no basis to refer this case for extra-schedular consideration.  

Further, in light of the evidence cited above, including the Veteran's own statements, it is clear that the Veteran is not working due to health problems, including heart problems, and not due to his PTSD.  Thus, there is no indication that the issue of entitlement to a total disability based on individual unemployability (TDIU) is raised by this record.  The Veteran's own statement, in part, are found to support this finding.  

III. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 2008 letter sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, in part, that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  The Court further held that VA must, in the context of a claim to reopen, look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in October 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the aforementioned letter informed him about how VA determines effective dates and disability ratings, as required by Dingess.  

The October 2008 notification letter also informed the Veteran of the requirement of submitting new and material evidence to reopen a previously denied claim and defined "new and material"' evidence.  The October 2008 notification letter specifically included affirmative statements of the evidence, not previously of record, needed to reopen his claim.  The RO indicated that the previous denial of the Veteran's claim for service connection for diabetes mellitus as secondary to prednisone was based on evidence showing that his diabetes mellitus was induced by steroid usage and not his in-service herbicide exposure.  The RO also notified the Veteran that there was no evidence of diabetes during active duty and no evidence of compensable diabetes within one year of his separation.  Thus, the Board determines that the October 2008 letter satisfies the Kent requirements by apprising the Veteran of both the new and material evidence standard as well as the information required to substantiate his entitlement to the underlying claim.  Kent, 20 Vet. App. at 9.

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the February 2009 RO decision that is the subject of this appeal in its October 2008 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in October 2008), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.

The Board recognizes that the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the October 2008 letter substantially satisfies the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.  On a factual basis, the Board finds that the Veteran clearly and unmistakably understands the rating criteria.   

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA, which he has done.        

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Board recognizes that in August 2008, the Veteran submitted completed VA Forms 21-4142, Authorization and Consent to Release Information, in which he indicated that he had been treated by a Dr. M.A. and a Dr. B.H. for his diabetes mellitus.  In September 2008, the RO sent letters to the aforementioned private physicians and requested records pertaining to the Veteran's treatment.  However, in December 2008, the RO received negative replies from both physicians.  Nevertheless, in December 2010, a private medical statement was received from Dr. M.A.      

As to any duty to provide a medical opinion in regard to the new and material claim, according to 38 C.F.R. § 3.159(c)(4)(iii), the duty to provide a medical opinion in a claim to reopen a finally adjudicated issue, as in this case, applies "only if new and material evidence is presented or secured."  38 C.F.R. § 3.159(c)(4)(C)(iii).  Because the Board has determined that the Veteran has not presented new and material evidence to reopen the claim for service connection for diabetes mellitus as secondary to prednisone, there is no duty to provide an examination or medical opinion.  Id.       

In regard to an examination for the Veteran's increased rating claim, the Veteran received VA examinations in October 2008 and May 2010 which were thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's PTSD.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.




ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for diabetes mellitus as secondary to prednisone.     

For the period of time from August 20, 2008 to December 17, 2009, a rating of 50 percent for service-connected PTSD, but not higher, is granted. 

A rating in excess of 50 percent for PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


